DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to applicant’s amendment dated 11/06/2020, claim 13 was amended, none of the claims were cancelled, and no claims were newly introduced. Accordingly claims 1-20 are currently pending in the application.
Allowable Subject Matter
Claims 1-20 are allowed over prior art of record.
Most relevant prior art of record is Guss (US 3688864) hereinafter Guss in view of Greenberg (US 5870484) hereinafter Greenberg.
Regarding claim 1, A loudspeaker system (“FIGS. 1 to 3 show a two-woofer loudspeaker system” in Col. 3, Line 21) comprising: a first speaker (24)(Fig. 5) to provide a direct radiating output from a front (“The front of the diaphragm 25 of directly radiating woofer 24 faces a front opening of enclosure 28” in Col. 3, Lines 30-31) of the loudspeaker system (“a directly radiating woofer 24” in Col. 3, Line 25); and a second speaker (26)(Fig. 5) to drive a ported side chamber of the loudspeaker system (“while the front of diaphragm 27 of internal woofer 26 faces a secondary chamber 34” in Col. 3, Lines 31-33), wherein the first and second speakers are substantially identical (“Both woofers which are substantially identical” in Col. 3, Lines 26-27), wherein the first and second speakers share a ported common chamber (“are shown with the backs of their diaphragms 25 and 27 in air chamber 30” in Col. , Lines 27-28), and wherein at least one port of the ported common chamber exits the loudspeaker system (“air chamber 30 which is connected to the ambient region by tube duct 32” in Col. 3, Lines 28-29); 
Guss does not specifically disclose: the port exits the front of the loudspeaker system wherein at least one port of the ported common chamber exits the front of the loudspeaker system however, since Guss teaches a port exiting the common chamber of the loudspeaker system, 

Therefore it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Guss with Greenberg for the benefit of extending the frequency range of the of the speaker system (“Another way to extend the frequency range without adding additional transducer elements is to use ported enclosures for the individual loudspeaker array elements, where the ports are spaced wider apart than the transducers” in ¶[0133]),
Guss as modified by Greenberg does not specifically disclose: wherein each speaker is coupled to a separate amplifier and signal processing unit, and wherein each separate amplifier and signal processing unit comprises one or more circuit elements disposed within the ported common chamber, coupled to the first and/or second speakers, and configured to provide a program delay to synchronize an acoustic output of at least one of the first and second speakers with an acoustic output of the at least one port exiting the front of the loudspeaker system.
The following is the reason for allowance of claim 1:
Guss alone or in combination with any other known prior art of record does not specifically disclose, suggest nor render obvious the limitations wherein the system further comprising wherein each speaker is coupled to a separate amplifier and signal processing unit, and wherein each separate amplifier and signal processing unit comprises one or more circuit elements disposed within the ported common chamber, coupled to the first and/or second speakers, and configured to provide a program delay to synchronize an acoustic output of at least one of the first and second speakers with an acoustic output of the at least one port exiting the front of the loudspeaker system,
Therefore claim 1 is allowed for the limitations above in combination with all the other limitations of claim 1.

Regarding claim 13, claim is allowed for being the system comprising at least the same elements and performing at least the same functions performed by the system of allowed claim 1 (see reasons for allowance of claim 1 above).
Regarding claims 14-20, claims are allowed for their dependency on allowed claim 13.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMMAR T HAMID whose telephone number is (571)272-1953.  The examiner can normally be reached on M-F 9-5, Eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 5712727848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMMAR T HAMID/Examiner, Art Unit 2654